Citation Nr: 1233198	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a neurological disorder of the left upper extremity, to include as secondary to service-connected degenerative joint disease (DDD) of the cervical spine, for substitution or accrued benefits purposes.

3.  Entitlement to service connection for a neurological disorder of the right upper extremity, to include as secondary to service-connected DDD of the cervical spine, for substitution or accrued benefits purposes.

4.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss, for substitution or accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1975, and from April 1977 to January 1992.  He died in January 2011; the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2008 by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  This case is also before the Board on appeal from a rating decision in July 2011 by the VA St. Paul Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the case was subsequently returned to the RO in Muskogee, Oklahoma.

By letter dated January 31, 2011, the RO notified the appellant that her motion for substitution of the Veteran in a pending appeal had been granted.

The appellant testified at a videoconference hearing before the undersigned Acting Member of the Board in May 2012.  A transcript of the hearing is associated with the claims file.


REMAND

The Board is of the opinion that additional development is required before the appellant's claims are decided.

The Veteran's certificate of death lists the main cause of death as metastatic colon cancer.  The appellant contends that the Veteran developed colon cancer as a result of his Military Occupational Specialty (MOS) in Electronic Communications Cryptographic Equipment System Repairment, exposing him to ionizing and non-ionizing radiation and hydrazine (a chemical used in rocket fuels) from the missiles of warheads. 

The Veteran's service personnel records confirm the aforementioned MOS.  Accordingly, the Board concedes exposure to hydrazine.

Service connection for disorders claimed to be due to exposure to radiation in service can be established in any of three different ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)  for radiation-exposed veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311  if the claimed condition is a radiogenic disease, or (c) directly service connected by showing that the disease was incurred during or aggravated by service. 

In the instant case, the Veteran's colon cancer is a radiogenic disease.  Therefore, in light of the appellant's claims of exposure to radiation in service, she is entitled to the special development procedures provided in 38 C.F.R. § 3.311. 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  After such development, if it is determined that the Veteran was exposed to radiation and as he subsequently developed colon cancer after service, then the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health. 

The Board notes that the Department of the Air Force submitted a memorandum in January 2012, stating that it was unable to determine (in regards to ionizing radiation) what specific exposures may have resulted for the Veteran.

Accordingly, on remand, VA must forward the Veteran's claims file to the Under Secretary for Health for preparation of a revised, probable dose estimate to comply with 38 C.F.R. § 3.311(a)(2)(iii).  All pertinent records are to be forwarded to the Under Secretary of Health, who will be responsible for preparation of a revised dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  After that, if it is determined that the Veteran was exposed to radiation, the claims file should be referred to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(b)(1). 

Moreover, the Board notes that at her hearing before the undersigned, the appellant testified that the Veteran was receiving private treatment from Dr. B.  To date, no attempt has been made to obtain these records.  To the extent that such records relate to treatment or evaluation for the issues on appeal, they may contain evidence pertinent to this appeal and attempt should be made to obtain these records on remand.  

Finally, on remand, a VA medical opinion should be obtained to determine whether there may be any link between the Veteran's cause of death, colon cancer, and the claimed exposure to ionizing and non-ionizing radiation and conceded exposure to hydrazine. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran, to specifically include private treatment records from Dr. B.

2.  The RO or the AMC should forward the claims file to the Under Secretary for Health for preparation of the Veteran's probable dose exposure to radiation in service.  See 38 C.F.R. § 3.311(a)(2)(iii).  In particular, the RO should request a dose estimate which considers the following facts:

* whether the Veteran's military duties working near missile silos at Davis-Monthan Air Force Base involved an exposure to ionizing radiation, including whether Titan II missile warheads omitted ionizing radiation.

3.  After receipt of the revised dose estimate provided by the Under Secretary for Health, VA should review that dose estimate and determine whether any additional development of the radiation claim is required under 38 C.F.R. § 3.311(b) and complete such development.  Then, determine whether the radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c). 

4.  After the remand directives listed above are accomplished, if necessary, the RO or the AMC should arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner.  After reviewing the entire record, the reviewer must opine as to whether it is at least as likely as not that the cumulative effects of the Veteran's claimed exposure to ionizing and non-ionizing radiation, and conceded hydrazine exposure, caused or contributed substantially or materially to cause the death of the Veteran.  

The rationale for any opinion expressed should be provided in a legible report. 

5.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to her and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


